Citation Nr: 0713937	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to July 
1956 with subsequent service in the National Guard.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran currently has a low back condition that has been 
shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition 
have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
condition. He contends he injured his back being ejected from 
an ejection seat trainer in the Air Force.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The elements of service connection have been met.  The first 
element is met because the veteran has a current diagnosis of 
severe lumbar degenerative disc disease with severe stenosis 
and multi-level instability, most recently documented in a 
March 2004 report of E.B. Pendleton, M.D.    

The second element is also met, despite the fact that the 
veteran's service medical records do not document a back 
injury in service.  At the February 2007 hearing the veteran 
testified that use of the ejection seat which caused his 
injury was a requirement of training, and although the 
powerful expulsion from the seat caused him great pain at the 
time, including the inability to sit for three days, he did 
not seek treatment because he wanted to pursue his career as 
a pilot and believed that a medical complaint would 
jeopardize his chances.  In support of his claim that the 
ejection seat was used for training and caused his injuries 
are several buddy statements.  W.S. E. submitted a letter 
describing the experience of using the ejection seat as 
"bone jarring" and stated that some of the cadets sustained 
back trauma, but few reported medical problems for the 
reasons described by the veteran.  R. W. L. also submitted a 
letter about the use of the seat, and D. V. B. stated the 
ejection seat training was later terminated due to the 
excessive force of the ejections.  The Board finds the 
veteran's testimony and these lay statements as persuasive 
and credible evidence which support the veteran's contention 
that he sustained a back injury in service from this ejection 
seat.  The veteran also submitted various articles about the 
ejection seat, as well as a color photograph of the 
contraption, which lend further credence to the above lay 
evidence.  Personnel records corroborate that R. W. L. and D. 
V. B. were USAF aviation cadets in class 56-S at Laughlin Air 
Force Base in Texas along with the veteran, and that the 
veteran later became a pilot.  38 C.F.R. § 3.303(d) states, 
"[s]ervice connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service." (emphasis added).  Taking this 
totality of the circumstances approach and resolving 
reasonable doubt in favor of the veteran, the sum of this 
evidence indicates the second element of service connection 
is met.
The third element of service connection is also met because 
the March 2004 report of Dr. Pendleton links the veteran's 
in-service injury to his current condition.  Based upon the 
history given to him, Dr. Pendleton found, "[i]n my opinion, 
this degenerative disc disease in his back is directly 
related to this severe trauma during the ejection seat 
training. Therefore, it is my opinion, in all degree of 
reasonable medical certainty, that his back condition is 
military connected because of his severe trauma to his back 
during these ejection seat training. This resulted in the 
severe instability and stenosis which resulted in my multi-
level decompression and fusion."  There are no nexus 
opinions to the contrary and as noted above, the veteran's 
report of what happened to him in service has been deemed 
credible.

For all of these reasons, and since reasonable doubt must be 
construed in favor of the veteran, the Board finds the 
elements of service connection have been met and the 
veteran's claim is granted.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

ORDER

Service connection for a low back condition is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


